Eggleston, J.,
dissenting.
The majority opinion holds that the operation by a municipality of a swimming pool for the free use of its citizens is a ministerial and not a governmental function, and that consequently the municipality is liable in damages for the tortious acts of its servants and employees in such operation.
It is true, as the majority opinion states, that there is a division of authority on the question, but I think the great weight of authority, as well as the better reasoning, favors the view that the operation of such a facility for the gratuitous use of its citizens is a governmental function, and that therefore the municipality is immune from liability in connection with such operation.
It is a matter of common knowledge that all branches of the government—national, state, and local—now engage in many functions for the common good of the people which only a short time ago were undreamed of. In this State we have beautiful parks and playgrounds maintained by the national, state, and municipal governments for the common enjoyment of our citizens. No one questions the view that in establishing and operating these recreational centers the respective branches of the government are acting in a governmental capacity. See City of Lynchburg v. Peters, 156 Va. 40, 48, 157 S. E. 769; Rudacille v. State Commission, etc., 155 Va. 808, 814, 156 S. E. 829. Why is the same not true of a swimming pool operated without profit by a city as a part of one of its public playgrounds?
■ We had thought that these things, so obviously for the common good, should be encouraged, but the majority opinion is notice to the cities of this State that such playgrounds and parks are to be henceforth established and maintained at their peril. If the majority view is to pre*159vail, then every municipal playground will henceforth be a fruitful source of both litigation and liability.
Moreover, the majority opinion is contrary to the principles heretofore laid down by this court.
In Ashbury v. Norfolk, 152 Va. 278, 147 S. E. 223, we held that the collection of garbage, being for the common good and without the element of pecuniary profit, is a governmental function. To my mind, the operation of free parks or playgrounds and swimming pools for the recreation and upbuilding of the health of our children is just as essential to the common good as the collection of garbage.
But that is not all. In the Ashbury Case we cited with approval the reasoning of the court in Bolster v. City of Lawrence, 225 Mass. 387, 390, 114 N. E. 722, L. R. A. 1917B, 1285, in which it was expressly held that the operation of a bath house for the free use of the public was a governmental function. Other cases to this same effect will be found in the annotations in 51 A. L. R. 370 and 57 A. L. R. 406.
For these reasons I cannot agree with the majority opinion.
Campbell, C. J., and Holt, J., concur in this dissent.